Citation Nr: 0803498	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-00 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than December 
10, 2003, for a compensable rating for degenerative arthritis 
of the cervical spine. 

2.  Entitlement to service connection for diabetes mellitus. 

3.  Entitlement to service connection for peripheral 
neuropathy. 

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
November 1981. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 17, 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted a 
compensable rating for degenerative arthritis of the cervical 
spine, effective February 10, 2003; and from a May 25, 2004 
decision that denied service connection for diabetes 
mellitus, peripheral neuropathy, and tinnitus. 

In the May 25, 2004 decision, the RO also found clear and 
unmistakable error in the determination of the effective date 
for a compensable rating for the cervical spine disability 
and established a corrected effective date of December 10, 
2003.  

In January 2006, the RO granted an increased rating of 20 
percent for the cervical spine disability, effective in April 
2005.  The veteran has not expressed disagreement with the 
January 2006 rating and effective date; therefore, it is not 
before the Board on appeal.  

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  The RO received the veteran's claim for a compensable 
rating for degenerative arthritis of the cervical spine on 
December 10, 2003.  No earlier claims or medical evaluations 
of increased disability are of record from January 1993 to 
December 2003. 

2.  There is no competent medical evidence of a diagnosis of 
diabetes mellitus. 
3.  There is no competent medical evidence of a diagnosis of 
peripheral neuropathy. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
10, 2003, for a compensable rating for degenerative arthritis 
of the cervical spine have not been met.  38 U.S.C.A. § 
5110(a), (b) (2) (West 2002); 38 C.F.R. § 3.400 (o) (2007). 

2.  The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

3.  The criteria for service connection for peripheral 
neuropathy diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in January 2004 and February 
2004 which informed the veteran of the information and 
evidence required to substantiate the claims and which also 
informed him of the information and evidence VA was to 
provide and which the veteran was to provide.  While the 
letters did not explicitly ask that the appellant provide any 
evidence in his possession that pertains to the claims, he 
was advised of the types of evidence that could substantiate 
his claims and to ensure that VA receive any evidence that 
would support the claims.  Logically, this would include any 
evidence in his possession.  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to the following five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Accordingly, VA is to notify the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, the veteran was provided with 
notice regarding rating and effective date in March 2006, 
which is after the date of the initial unfavorable decision.  
However, the Board finds that any defect with respect to the 
timing of the notice requirement is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any action or decision, only finding that 
appellants are entitled to content-complying notice.  Thus, 
the timing of the notice does not nullify the rating action 
upon which this appeal is based and the Board specifically 
finds that the veteran was not prejudiced by the post-
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate the claim.  Moreover, after the notice was 
provided, the case was readjudicated and a supplemental 
statement of the case was provided to the appellant in 
September 2007.  Furthermore, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claims for service connection for diabetes mellitus and for 
peripheral neuropathy, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
several medical examinations.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The veteran served as a U.S. Army vehicle mechanic including 
two tours of duty in the Republic of Vietnam in 1966 to 1968.  
He retired as a Sergeant First Class.  He contends that an 
earlier effective date for a compensable rating for a 
cervical spine disorder is warranted because he filed the 
claim for an increased rating in March 2003.  He contends 
that he has diabetes mellitus and peripheral neuropathy as a 
result of exposure to herbicides in service.  

Earlier Effective Date for a Compensable Rating for 
Degenerative Arthritis of the Cervical Spine

Generally, the effective date for the grant of an increased 
compensation is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  However, for an 
increase in disability compensation, the effective date is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date otherwise the date of 
claim.  
38 U.S.C.A. § 5110(a), (b) (2); 38 C.F.R. § 3.400 (o).  

Under 38 C.F.R. § 3.157(b)(1), an informal claim may consist 
of a VA report of examination or hospitalization, and the 
date of the examination or hospital admission will be 
accepted as the date of receipt of a claim if such a report 
relates to examination or treatment of a disability for which 
service connection has previously been established.  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

In January 1993, the RO granted service connection and a 
noncompensable rating for degenerative arthritis of the 
cervical spine, effective in February 1992.  The veteran did 
not express disagreement, and the decision became final.  

On December 10, 2003, the veteran submitted a claim for a 
compensable rating for the spinal disorder.   The RO marked 
the claim as received on the same day.  There is no evidence 
in the file of a claim for an increased rating or records of 
VA or private medical examination or treatment for the 
disorder between January 1993 and December 2003.  

In January 2004, the veteran underwent a VA examination of 
his cervical spine.  The examiner noted medical findings that 
established an increased level of disability.  On May 17, 
2004, the RO granted a 10 percent rating, effective February 
10, 2003.  On May 25, 2004, the RO found that the effective 
date was clear and unmistakable error and determined that the 
correct date was December 10, 2003, the date of receipt of 
the veteran's claim for a compensable rating.  

In a June 2004 notice of disagreement, the veteran stated 
that he had filed a claim for a compensable rating in March 
2003.  In a November 2004 statement of the case, the RO 
erroneously referred to the date of receipt of the claim by 
the RO as October 10, 2003.  However, the RO explained that 
the file contained no earlier evidence of a claim.  Neither 
the veteran nor his representative provided a copy of any 
claim made or received earlier than December 10, 2003.  

The Board concludes that an effective date earlier than 
December 10, 2003 is not warranted because there is no 
evidence of an earlier claim and no medical evidence of an 
increase in disability prior to that date.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service Connection for Diabetes Mellitus and Peripheral 
Neuropathy

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis and organic diseases of the 
nervous system).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310.

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  
Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time in 
the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a) (6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a) (2); 
38 C.F.R. § 3.309(e).

However, even if a veteran is not entitled to presumptive 
service connection for a disease claimed as secondary to 
herbicide exposure, VA must also consider the claim on a 
direct service-connection basis.  When a disease is first 
diagnosed after service but not within the applicable 
presumptive period, service connection may nonetheless be 
established by evidence demonstrating that the disease was in 
fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

Service personnel records showed that the veteran was 
assigned to duties in the Republic of Vietnam from January 
1966 to December 1966 and from December 1967 to December 
1968.  The Board concludes that the veteran was exposed to 
herbicide.  

Service medical records are silent for any symptoms, 
diagnoses, or treatment for diabetes mellitus or for 
peripheral neuropathy or any other organic nervous system 
disorder in service.   The veteran was examined and treated 
for low back pain on several occasions.  However, there were 
no indications of any traumatic injuries or findings of 
peripheral neurological deficits.  An April 1981 X-ray 
obtained to evaluate symptoms of chest pain showed an 
osteophyte at the C4 level of the cervical spine.  However, 
no symptoms or diagnoses of chronic organic nerve disorder 
were noted on the concurrent retirement physical examination.  

In June 1992, the veteran underwent a VA medical screening 
for exposure to herbicide.  An examiner noted the veteran's 
reports of occasional left hip pain.  X-rays were 
unremarkable and a separate neurological examination showed 
no deficits.  A blood test showed an imbalance of white and 
red blood cells.  The examiner diagnosed degenerative 
arthritis of the cervical spine and mild leukopenia, possibly 
of ethnic origin.  There were no diagnoses of diabetes or 
peripheral neuropathy. 

In December 2002, VA examiners noted the veteran's reports of 
numbness of the left upper extremity from the shoulder to 
fingers and a history of carpal tunnel symptoms of the left 
hand.  As part of the patient history, the veteran was noted 
to be a "62 year oldon diabetic male" (sic).  The physician 
evaluated the results of an electromyogram and noted that it 
was a normal study with no neurological deficits.  

In September 2003, the veteran underwent a second screening 
for exposure to herbicide.  There were no notations or 
diagnoses related to diabetes or nerve disorders.  

In January 2004, a VA examiner noted the veteran's reports of 
neck and hip pain but that the veteran denied any symptoms of 
tingling or numbness.  The examiner noted no neurological 
deficits.  In April 2004, a VA nurse practitioner noted a 
history of possible neuropathy but made no specific clinical 
comments or diagnosis of a neurological disorder.  In June 
2004, the veteran was again evaluated in a VA neurosurgery 
clinic for symptoms of numbness in his left upper and lower 
extremities that he reported experiencing since service in 
Vietnam.  The examiner also noted the veteran's reports of 
increasing constant neck, low back, left hip and leg pain.  
The examiner noted a limited range of motion of the back and 
neck and a negative straight leg raise test but normal 
strength in the upper and lower extremities.  The examiner 
referred to X-rays and magnetic resonance images and 
diagnosed cervical myelopathy secondary to degenerative disc 
disease.  

In a June 2004 notice of disagreement, the veteran stated 
that he had been diagnosed with diabetes mellitus secondary 
to herbicide exposure.  He stated that he had been diagnosed 
with peripheral neuropathy secondary to diabetes mellitus and 
herbicide exposure.  In a December 2007 informal hearing 
presentation, the veteran's representative also stated that 
there is evidence of a diagnosis of diabetes mellitus and 
peripheral neuropathy.  

In May 2005 and in June 2006, the veteran underwent 
examinations of his lumbar and cervical spine.  On both 
occasions, the examiners noted the veteran's reports of 
numbness along his left side including the arm, hand, and leg 
and left hand weakness.  Both examiners diagnosed 
degenerative arthritis of the spine and one examiner 
diagnosed mild myelomalacia.  Both associated the symptoms of 
numbness in the extremities with the veteran's spinal 
disorders and neither diagnosed peripheral neuropathy.  

In August 2005, a private physician from the neurosurgery 
department at a university medical center provided a second 
opinion on his spinal disorders and left extremity numbness.  
The examiner noted that the veteran was very fit and that his 
numbness was intermittent and relieved by use of an anti-
inflammatory medication prescribed for arthritis.  The 
physician diagnosed cervical and lumbar spondylosis but did 
not diagnose peripheral neuropathy.  

The file contains a tabular record of the results of eight 
blood tests from July 2002 to January 2004.  The only high 
out-of-range parameters were one high glucose and one blood 
urea nitrogen measurement in July 2002 that were not above 
the range in three subsequent tests.  There is no record of a 
diagnosis of diabetes mellitus, dietary or activity 
restrictions, or diabetes-related prescription medication.  

The Board concludes that direct and presumptive service 
connection for diabetes mellitus is not warranted because 
there is no competent medical evidence of a diagnosis of the 
disease.  There is one unclear notation in a patient history 
section of a medical evaluation that mentions diabetes.  
However, the remainder of the record showed no tests, 
diagnoses, or other comments relating to diabetes.  
Accordingly, the preponderance of the evidence is against a 
finding that the veteran has diabetes mellitus.  

The Board concludes that direct and presumptive service 
connection for peripheral neuropathy is not warranted because 
there is no competent medical evidence of a diagnosis of the 
disease.  After examination and neurological testing, several 
VA and private medical providers concluded that the veteran's 
left upper and lower extremity numbness and pain were related 
to arthritis and other abnormalities of the spine. 

The Board acknowledges the veteran's and his representative's 
statements that he has been diagnosed with both disorders.  
However, as a layperson, the veteran does not possess the 
necessary knowledge of medical principles, and his 
assertions, standing alone, are not probative as to the 
etiology of his current extremity symptoms.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board has not found a 
competent medical diagnosis of either disease in the record.  
The veteran was advised to identify any private medical 
providers who have examined and diagnosed either disorder.  
No additional information or medical evidence was received.    

The weight of the credible evidence demonstrates that there 
is no competent medical evidence of a diagnosis of diabetes 
mellitus or peripheral neuropathy.  As the preponderance of 
the evidence is against the claims, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An effective date earlier than December 10, 2003, for a 
compensable rating for degenerative arthritis of the cervical 
spine is denied. 

Service connection for diabetes mellitus is denied. 

Service connection for peripheral neuropathy is denied.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

Service medical records are silent for any symptoms of 
tinnitus. 

In August 2001 and September 2002, a private physician noted 
the veteran's reports of ringing in his left ear and a 
feeling of ear congestion.  In 2001, the physician diagnosed 
otitis media of the left ear and prescribed medication.  In 
2002, he diagnosed left ear hearing loss but there was no 
associated clinical data.  The veteran underwent VA 
audiometric examination in December 2002.  The examiner noted 
the veteran's reports of experiencing tinnitus in the left 
ear and a feeling of congestion for the previous two to three 
months.  The examiner also noted that the veteran had been 
exposed to acoustic trauma from artillery and heavy vehicle 
operations in service and from industrial equipment after 
service, although the veteran reported that hearing 
protection was used in the industrial environment.  The 
examiner diagnosed mild to moderate sensorineural hearing 
loss in the left ear but made no comment regarding tinnitus 
or whether either disorder was related to acoustic trauma.  

In an April 2005 letter, the veteran stated that he served in 
many artillery and armor units including in a combat 
environment without the use of hearing protection.  Service 
personnel records confirm the veteran's duty assignments and 
his military occupation as a heavy vehicle mechanic.  

Although the Board acknowledges that there is no competent 
medical evidence of tinnitus prior to 2001, many years after 
service.  However, there is competent medical evidence of 
symptoms of a hearing disability, service record evidence of 
exposure to acoustic trauma, and lay evidence that suggests 
that the symptoms may be associated with events in service.  
Therefore, an examination and medical opinion on the etiology 
of symptoms of tinnitus is necessary to decide the claim.  
38 C.F.R. § 3.159 (c) (4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of his hearing acuity and 
symptoms of tinnitus by an appropriately 
qualified VA examiner.  Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's symptoms of tinnitus and 
provide an opinion whether any disability 
found is at least as likely as not (50 
percent or greater possibility) related 
to exposure to acoustic trauma in 
service, any other aspect of service, or 
to the service-connected hearing loss.  

The examiner should also comment on any 
contribution by acoustic trauma 
associated with occupational or 
recreational exposure after service. 

2.  Then, readjudicate the claim for 
service connection for tinnitus.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


